In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0210V
                                         UNPUBLISHED


    JEANNE TILLEY,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: May 4, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Harrison Whitten Long, Rawls Law Group, Richmond, VA, for petitioner.

Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.


                                DECISION AWARDING DAMAGES 1

       On February 6, 2019, Jeanne Tilley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) after receiving an influenza (“flu”) vaccine on October
18, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On March 25, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a left SIRVA. On May 4, 2020, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $83,120.17. Proffer
at 1. The award is comprised of the following: $82,500.00 for pain and suffering and

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$620.17 for past out of pocket medical expenses. Id. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as
a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $83,120.17 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    JEANNE TILLEY,                )
                                  )
              Petitioner,         )
    v.                            )                  No. 19-210V
                                  )                  Chief Special Master Corocran
    SECRETARY OF HEALTH AND HUMAN )                  SPU
    SERVICES,                     )                  ECF
                                  )
              Respondent.         )
                                  )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.    Items of Compensation

          On March 9, 2020, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. The Chief Special Master issued a Ruling on

Entitlement on March 25, 2020, finding that petitioner was entitled to vaccine compensation for

her left-sided shoulder injury. Based upon the evidence of record, respondent proffers that

petitioner should be awarded $83,120.17. The award is comprised of the following: $82,500.00

for pain and suffering and $620.17 for past out of pocket medical expenses. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

    II.   Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $83,120.17, in the form of a check payable to petitioner. 1 Petitioner

agrees.


1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   GABRIELLE M. FIELDING
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ Traci R. Patton
                                                   TRACI R. PATTON
                                                   Senior Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146
                                                   Telephone: (202) 353-1589
Dated: May 4, 2020




                                               2